Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
3.	Claims 2 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The indefinite claim language is “a latched is used to deterministically indicate the status information of the system”. The limitation is unclear because it merely states a function without providing any indication about how the function is performed. The recited function does not follow from the structure recited in the claim, i.e., the controller, an indicator, power storage device, so it is unclear whether the function requires some other structure or is simply a result of operation of the system in a certain manner. Thus one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim. See MPEP 2173.05 (g) for more information. 

Applicant may amend the claim to specify how the signal is generated provided such amendment is supported by the specification. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim(s) 1, 3-4, 6-7, 9, 11, 13-14, 16-17, 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cheng et al (US Patent Application Publication 20180089982; cited in IDS). 

For claim 1, Cheng et al teach the following limitations: A system comprising: a power storage device  (Fig 2; BoB has power storage module); a controller (BMC 104 in Fig 1) generating status information of the system (BMC determines the fault [0020]; [0026] mention that BMC obtains indication signal to generate the driving signal; the driving signal is the status signal as it shows the status of the system unit); an indicator (LED 130-134 in Fig 1) indicating the status information of the system ([0026]; LED associated with the fault unit is turn on; thus the fault status of respective unit is indicated by LED); and a signal latch module (LED driver 106; Fig 1), wherein in a power loss event ([0022] mentions that PDU cannot continue to power the main board and each unit; thus the power loss happens; [0022] mentions that BoB can provide power when PDU cannot continue to power; [0023] mentions that BoB provides power LED) a power supply of the indicator is routed from the external power supply unit to the power storage device ([0015]-[0016] mentions that BoB provides power to mainboard in absence/replace of PSU; the mainboard comprises LEDs; [0023] mentions that BoB provides power LED; thus the power supply of the indicator is routed from PSU to BoB in case of power loss event) wherein the indicator uninterruptedly indicates the status information of the system in the power loss event ([0026]-[0027]; LED driver 106 turns on the LED associated with the fault unit; BoB controls 106, BoB powers when PDU cannot provide power; [0022]-[0023]; thus LED indicates the faulty unit uninterruptedly unless the BoB is powered off). 

For claim 3, [0022] mentions that power supply to diode 114 is indicated to be off; thus the power off signal is received by diode from external power unit. 

For claim 4, [0025] and [0032] mentions that power off signal is generated by BoB (i.e., microcontroller 1020). 

For claim 6, LED driver power has been switched from PSU to BoB during power loss (Fig 1, [0007], [0015]-[0016] and [0022]).

For claim 7, controller is a BMC (BMC 104 in Fig 1). 

For claim 9, units can be data storage device, faults can be associated with any units and LEDs are associated with faulty unit ([0018], [0020] and [0026]). 

For claim 11, Cheng et al teach the following limitations: A method comprising: providing an internal power storage device of a system (Fig 2; BoB has power storage module; Fig 1 shows the system); indicating status information of the system (BMC determines the fault [0020]; [0026] mention that BMC obtains indication signal to generate the driving signal; the driving signal is the status signal as it shows the status of the system unit) using an indicator ([0026]; LED associated with the fault unit is turn on; thus the fault status of respective unit is indicated by LED); detecting a power loss event ([0022] mentions that PDU cannot continue to power the main board and each unit; thus the power loss happens; [0022] mentions that BoB can provide power when PDU cannot continue to power; [0023] mentions that BoB provides power LED); routing a power supply of the indicator from an external power supply to the internal power storage device ([0015]-[0016] mentions that BoB provides power to mainboard in absence/replace of PSU; the mainboard comprises LEDs; [0023] mentions that BoB provides power LED; thus the power supply of the indicator is routed from PSU to BoB in case of power loss event); and uninterruptedly indicating the status information of the system using the indicator in the power loss event ([0026]-[0027]; LED driver 106 turns on the LED associated with the fault unit; BoB controls 106, BoB powers when PDU cannot provide power; [0022]-[0023]; thus LED indicates the faulty unit uninterruptedly unless the BoB is powered off).

For claim 13, [0022] mentions that power supply to diode 114 is indicated to be off; thus the power off signal is received by diode from external power unit. 

For claim 14, [0025] and [0032] mentions that power off signal is generated by BoB (i.e., microcontroller 1020). 

For claim 16, controller is a BMC (BMC 104 in Fig 1). 

For claim 17, LED driver power has been switched from PSU to BoB during power loss (Fig 1, [0007], [0015]-[0016] and [0022]).

For claim 19, units can be data storage device, faults can be associated with any units and LEDs are associated with faulty unit ([0018], [0020] and [0026]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 2, 8, 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al (US Patent Application Publication 20180089982; cited in IDS), in view of Huang (US Patent Application Publication 2014/0359377; cited in IDS). 

For claim 2, Cheng teaches signal latch to generate a signal from the controller (Fig 1; 106 latches the signal from the 104 and generates signal that is capable to drive the indicators LEDs). However, Cheng does not explicitly mention about the latched signal generated by the LED driver. According to applicant the LED driver generated signal in Cheng cannot be equated with latched signal because latched signal is not lost in an event of power failure or loss for uninterruptedly indicating the status information (according to applicant's specification). It is to be noted that Cheng’s LED driver generated signal is not lost during power loss event because BoB supplies power to 106 and LEDs ([0023]). Therefore, the 106 generated signal can be equated with a latched signal that is not lost during power loss event. Cheng et al sufficiently teaches latch module to generate a latched siqnal for the LED indicators. However, for further clarification and compact prosecution (although not required) Examiner cites Huang that teaches the following limitations:
a signal latch generating a latched signal (Fig 1 — Fig 2; [0021]-[0025])
indicator uninterruptedly indicates the status information using the latched signal ([0028]; display indicates the abnormal information) despite the power status of the controller being indeterministic in the power loss event (latch module provides status information by latching output from hardware devices and sensors when computer crashes or reboots - [0021], Huang; crashing/reboot are in different power status).

It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to use a latched signal for the driving the indicators, since latched signal retains the information during the power loss or other abnormal scenarios. Both Cheng and Huang teach a failure or abnormal status to be detected ([0025] in Cheng, [0025] in Huang). Therefore, the latched signal can be generated so that indicators indicate based on the latched signal. Huang shows a separate latch unit 112 in Fig 2 that can be used for the indicators of Cheng to indicate the status.

For claim 8, Cheng indicators are LED ([0026]). The LEDs indicate the status
([0020] and [0026}), irrespective of the power status of the BMC 104 (i.e., irrespective of
BMC powered by PDU or BoB).For further clarification Examiner cites  Huang that teaches that the latch module provides status information by latching output from hardware devices and sensors when computer crashes or reboots ([0021], Huang; crashing/reboot are in different power status). It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to provide the indication irrespective of the power status of the controller because controller may not be powered for long duration or may not be in proper working state when power failure happens.  

For claim 12, Cheng teaches signal latch to generate a signal from the controller (Fig 1; 106 latches the signal from the 104 and generates signal that is capable to drive the indicators LEDs). However, Cheng does not explicitly mention about the latched signal generated by the LED driver. According to applicant the LED driver generated signal in Cheng cannot be equated with latched signal because latched signal is not lost in an event of power failure or loss for uninterruptedly indicating the status information (according to applicant's specification). It is to be noted that Cheng’s LED driver generated signal is not lost during power loss event because BoB supplies power to 106 and LEDs ([0023]). Therefore, the 106 generated signal can be equated with a latched signal that is not lost during power loss event. Cheng et al sufficiently teaches latch module to generate a latched signal for the LED indicators. However, for further clarification and compact prosecution (although not required) Examiner cites Huang that teaches the following limitations:
a signal latch generating a latched signal (Fig 1 — Fig 2; [0021]-[0025])
indicator uninterruptedly indicates the status information using the latched signal ([0028]; display indicates the abnormal information) despite the power status of the controller being indeterministic in the power loss event (latch module provides status information by latching output from hardware devices and sensors when computer crashes or reboots - [0021], Huang; crashing/reboot are in different power status).

It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to use a latched signal for the driving the indicators, since latched signal retains the information during the power loss or other abnormal scenarios. Both Cheng and Huang teach a failure or abnormal status to be detected ([0025] in Cheng, [0025] in Huang). Therefore, the latched signal can be generated so that indicators indicate based on the latched signal. Huang shows a separate latch unit 112 in Fig 2 that can be used for the indicators of Cheng to indicate the status.

For claim 18, Cheng indicators are LED ([0026]). The LEDs indicate the status ([0020] and [0026}), irrespective of the power status of the BMC 104 (i.e., irrespective of
BMC powered by PDU or BoB). For further clarification Examiner cites  Huang that teaches that the latch module provides status information by latching output from hardware devices and sensors when computer crashes or reboots ([0021], Huang; crashing/reboot are in different power status). It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to provide the indication irrespective of the power status of the controller because controller may not be powered for long duration or may not be in proper working state when power failure happens.  

6.	Claim(s) 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al (US Patent Application Publication 20180089982), in view of Bernes (US Patent Application Publication 2015/0154841). 

For claim 5, Cheng does not explicitly mention about supercapacitor. Cheng uses battery ([0029]). However, it is well known that super capacitor is a type of battery ([0046]; Bernes). It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to use a super capacitor as battery based on cost/performance, maintenance, space and other considerations. 

For claim 15, Cheng does not explicitly mention about supercapacitor. Cheng uses battery ([0029]). However, it is well known that super capacitor is a type of battery ([0046]; Bernes). It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to use a super capacitor as battery based on cost/performance, maintenance, space and other considerations. 

7.	Claim(s) 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al (US Patent Application Publication 20180089982), in view of Yanagi et al (US Patent Application Publication 2006022805). 

For claim 10, Cheng teaches the indicator for each faulty unit ([0007]. Cheng does not explicitly mention simultaneous indication of status information. Yanagi et al teaches indication of plural system status information ( [0011]-[0018]). It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to combine the teachings of Cheng and Yanagi to have plural indications of system components so that the system status is understandable continuously from the indicators. That way, minimal maintenance is possible. 

For claim 20, Cheng teaches the indicator for each faulty unit ([0007]. Cheng does not explicitly mention simultaneous indication of status information. Yanagi et al teaches indication of plural system status information ( [0011]-[0018]). It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to combine the teachings of Cheng and Yanagi to have plural indications of system components so that the system status is understandable continuously from the indicators. That way, minimal maintenance is possible. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA RAHMAN whose telephone number is (571)272-8159.  The examiner can normally be reached on Monday - Friday 10 AM - 7 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





					/FAHMIDA RAHMAN/                                                                 Primary Examiner, Art Unit 2186